Smith, J.,
delivered the opinion of the court.
The Evidence in this case is identical with that in the case of Kuhn Bros. v. Warren County, 54 South. 442, with the exception that in this case there is an agreement of counsel relative to the character of insurance policies which had been taken out by appellant on the stock of goods in question. After a careful examination of tlie rule announced in that case by a majority of this court, in the light of this agreement of counsel, we are of the opinion that it is correct, and that, consequently, the court below committed no error in admitting the testimony relative to the amount of insurance collected by appellant upon the stock of goods in question.
Affirmed.